Exhibit 10.7
 
CREATIVE CONCEPTS HOLDING, INC.
 
MANAGEMENT INCENTIVE PLAN
 
(As Amended and Restated Effective As of December 30, 2005)
 
WHEREAS, the Board of Creative Concepts Software, Inc. (“CCSI”) adopted the
Creative Concepts Software, Inc. Management Incentive Plan (the “Plan”)
effective as of January 1, 2004;
 
WHEREAS, on October 1, 2004, the sole shareholder of CCSI, the Creative Concepts
Software, Inc. Employee Stock Ownership Trust (the “Shareholder” or the “CCSI
ESOP”) transferred all of its CSI shares to Creative Concepts Holding, Inc. (the
“Company”) in return for all of the Company’s shares (the “Transfer”);
 
WHEREAS, as a part of the Transfer, the former CCSI division that operated a
repair business became a separate subsidiary of the Company (known as “iTEK
Services, Inc.” or “iTEK”), with the CCSI and iTEK thereafter constituting the
sole subsidiaries of the Company;
 
WHEREAS, on December 30, 2005 (the “Restatement Effective Date”) an Agreement
and Plan of Reorganization (the “Agreement”) was entered into by and between the
Company, CCSI, iTEK, the CCSI ESOP and the iTEK Services, Inc. Employee Stock
Ownership Plan (the “iTEK ESOP”);
 
WHEREAS, pursuant to the Agreement, all of the assets relating to the repair
business operated directly by the Company (the “iTEK Business”) were separated
from the Company and, except as provided in the Agreement, existing options for
shares of CCSI were deemed to become options for shares of both the Company and
iTEK;
 
WHEREAS, in connection with the above-described separation, an option for one
share of CCSI was deemed to become an option for each of (A) one share of the
Company and (B) one share of iTEK (with such options being for shares of the
respective entities on a post-separation basis);
 
WHEREAS, the Agreement provided that the exercise price applicable to options
for CCSI shares would be divided to determine the exercise price for each
replacement option (with 35% of the then current per-share exercise price being
the per-share exercise price on a post-separation basis for iTEK options and 65%
of the current per-share exercise price being the per-share exercise price on a
post-separation basis for the Company options);
 
WHEREAS, the Agreement also provided that options originally granted to William
Butler and Greg Henry for shares of CCSI would be adjusted by dividing the
original number of their options (100 and 75, respectively) by .65 to give them
options for additional CCSI shares (with Messrs. Butler and Henry not receiving
options in iTEK as a part of the separation); and
 
WHEREAS, Section 17 of the Plan provides that the Plan may be amended in whole
or in part at any time and from time to time by the board of directors of CCSI
and such board of directors now wishes to amend and restate the Plan to reflect
above-described separation and option modifications.
 
NOW, THEREFORE, IT IS RESOLVED THAT, the Plan be and hereby is amended and
restated into the Creative Concepts Holding, Inc. Management Incentive Plan  as
set forth hereinbelow.
 
*   *   *   *
 
 
1

--------------------------------------------------------------------------------

 
 
1. Purpose.  The purpose of the Creative Concepts Holding, Inc. Management
Incentive Plan (the “Plan”) is to provide (i) key members of the management team
of Creative Concepts Holding, Inc. (the “Company”) and its subsidiaries, if any
(“Subsidiaries”), (ii) certain independent consultants and advisors who perform
services for the Company or its Subsidiaries (“Financial Advisors”), (iii)
members of the Board of Directors of the Company (the “Board”) and/or (iv)
non-management investors in the Company (“Investors”), with the opportunity to
acquire shares of the common stock of the Company (“Common Stock”) or receive
monetary payments based on the value of such shares.  The Company believes that
the Plan will enhance the incentive for Participants (as defined in Section 3)
to contribute to the growth of the Company, thereby benefiting the Company, the
Participants and the Company’s shareholders, and will align the economic
interests of the Participants with those of the shareholders.
 
2. Administration.
 
(a) Committee.  The Plan shall be administered and interpreted by a compensation
or other committee appointed by the Board (the “Committee”). Prior to the
issuance of any class of equity securities of the Company that are required to
be registered under Section 12 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Committee shall be the Board.  After the
Company has a class of equity securities that are required to be registered
under Section 12 of the Exchange Act, the Committee may consist of two or more
members of the Board who are “outside directors” as defined under Section 162(m)
of the Internal Revenue Code of 1986, as amended (the “Code”) and  two or more
“non-employee directors” as defined under Rule 16b-3 under the Exchange Act.
 
(b) Authority of Committee.  Subject to the final sentence of this Section 2(b)
below, the Committee has the sole authority, subject to the provisions of the
Plan, to (i) select the employees and other individuals to receive Awards (as
defined in Section 4) under the Plan, (ii) determine the type, size and terms of
the Awards to be made to each individual selected except as to the Award(s) made
to an Investor in his/her Investor capacity, (iii) determine the time when the
Awards will be granted and the duration of any applicable exercise and vesting
period, including the criteria for exercisability and vesting and the
acceleration of exercisability and vesting, and (iv) deal with any other matter
arising under the Plan.  The Committee is authorized to interpret the Plan and
the Awards granted under the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determination that it
deems necessary or desirable for the administration of the Plan.  The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable.  Any decision of the Committee in the interpretation and
administration of the Plan shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned.  All powers of
the Committee shall be executed in its sole discretion and need not be uniform
as to similarly situated individuals. Any act of the Committee with respect to
the Plan may only be undertaken and executed with the affirmative consent of at
least a majority of the members of the Committee.  Notwithstanding anything
stated in this Section 2(b) above, the criteria for exercisability and vesting
(as well as the acceleration of exercisability and vesting) for any Award made
hereunder shall be subject to the approval of the trustee (the “Trustee”) of the
Company’s employee stock ownership plan (its “ESOP”) and any modification to any
said applicable exercise and vesting period shall be made only with the prior
written approval of the Trustee.
 
(c) Responsibility of Committee.  No member of the Board, no member of the
Committee and no employee of the Company shall be liable for any act or failure
to act hereunder, except in circumstances involving his or her bad faith, gross
negligence or willful misconduct, or for any act or failure to act hereunder by
any other member of the Committee or employee of the Company.  The Company shall
indemnify members of the Committee and any employee of the Company against any
and all liabilities or expenses to which they may be subjected by reason of any
act or failure to act with respect to their duties under the Plan, except in
circumstances involving their bad faith, gross negligence or willful misconduct.
 
(d) Delegation of Authority.  The Committee may delegate to the Chief Executive
Officer of the Company the authority to (i) make grants under the Plan to
employees of the Company and its Subsidiaries who are not officers or directors
of the Company, and (ii) execute and deliver documents or take any other
ministerial actions on behalf of the Committee with respect to Awards.  The
grant of authority under this Subsection 2(d) shall be subject to such
conditions and limitations as may be determined by the Committee.  If the Chief
Executive Officer makes grants pursuant to the delegated authority under this
Subsection 2(d), references in the Plan to the “Committee” as they relate to
making such grants shall be deemed to refer to the Chief Executive Officer.
 
3. Participants.  All employees, officers and directors of the Company and its
Subsidiaries (including members of the Board who are not employees), as well as
Investors, independent consultants to the Company or its Subsidiaries, are
eligible to participate in the Plan.  Consistent with the purposes of the Plan,
the Committee shall have exclusive power to select the employees, officers,
directors and independent consultants who may participate in the Plan
(“Participants”).  Eligible individuals may be selected individually or by
groups or categories, as determined by the Committee in its discretion, and
designation as a person to receive Awards in any year shall not require the
Committee to designate such a person as eligible to receive Awards in any other
year.
 
4. Types of Awards.  Awards under the Plan may be granted in any one or a
combination of (a) Incentive Stock Options, and/or (b) Nonqualified Stock
Options (each as defined in Section 6 below and as described below, and
collectively, “Awards”).  Each Award shall be evidenced by a written Award
document for the Participant (an “Award Document”), which need not be identical
between Participants or among Awards, in such form as the Committee may from
time to time approve; provided, however, that in the event of any conflict
between the provisions of the Plan and any Award Document, the provisions of the
Plan shall prevail.
 
5. Common Stock Available under the Plan.  The aggregate number of shares of
Common Stock that may be subject to Awards (or with respect to which Awards may
be granted) shall be 5,385 shares (the “Share Limit”) of Common Stock, which may
be authorized and unissued or treasury shares, subject to any adjustments made
in accordance with Section 7 hereof.  All of the available shares may, but need
not, be issued pursuant to the exercise of Incentive Stock Options (as defined
in Section 6, below).  Within the Share Limit, the maximum aggregate number of
shares of Common Stock with respect to which Awards may be granted to all
Investors shall be 1,000 shares, with 100 shares being the aggregate maximum for
all Financial Advisors.  Any share of Common Stock subject to an Award that for
any reason is cancelled or terminated without having been exercised or vested
shall again be available for Awards under the Plan, and any shares of Common
Stock exchanged by a Participant as full or partial payment of the Exercise
Price under any Award exercised under the Plan and any shares retained by the
Company to comply with applicable income tax withholding requirements shall
again be available for Awards under the Plan; provided, however, that any such
availability shall apply only for purposes of determining the aggregate number
of shares of Common Stock subject to Awards and shall not apply for purposes of
determining the maximum number of shares subject to Awards that any individual
Participant may receive.
 
 
2

--------------------------------------------------------------------------------

 
 
6. Stock Options.  Stock Options will enable a Participant to purchase shares of
Common Stock upon set terms and at a fixed purchase price.  Stock Options may be
treated as (i) “incentive stock options” within the meaning of Section 422(b) of
the Code (“Incentive Stock Options”), or (ii) Stock Options which do not
constitute Incentive Stock Options (“Nonqualified Stock Options”).  Each Stock
Option shall be subject to the terms, conditions and restrictions (including
restrictions on acquired shares) as the Committee may impose, subject to the
following limitations:
 
(a) Exercise Price. The exercise price per share (the “Exercise Price”) of
Common Stock subject to a Stock Option shall be determined by the Committee and
may be no less than 100% of the “Fair Market Value” (as defined in Section 11
below) of a share of Common Stock on the date the Stock Option is granted;
provided, however, that the Exercise Price may be no less than 110% of the Fair
Market Value of a share of Common Stock on the date the Stock Option is granted
for any Incentive Stock Option granted to a person who, at the time of grant,
owns stock possessing (after the application of the attribution rules of Section
424(d) of the Code) more than 10% of the total combined voting power of all
outstanding classes of stock of the Company, its parent or its
Subsidiaries.  Notwithstanding the foregoing, a Stock Option (whether an
Incentive Stock Option or a Nonqualified Stock Option) may be granted with an
Exercise Price lower than the minimum Exercise Price set forth above if such
Stock Option is granted pursuant to an assumption or substitution for another
stock option in a manner qualifying under the provisions of Section 424(a) of
the Code.
 
(b) Payment of Exercise Price.  The Exercise Price shall be paid in cash or, in
the discretion of the Committee (and so long as the same is permissible under
then applicable law), by the delivery of shares of Common Stock that have been
owned by the Participant for at least six months, or by a combination of these
methods.  In the discretion of the Committee (and so long as the same is
permissible under then applicable law), payment may also be made by delivering a
properly executed exercise notice to the Company together with a copy of
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds to pay the Exercise Price.  To facilitate the
foregoing, the Company may enter into Award Documents for coordinated procedures
with one or more brokerage firms.  The Committee may also prescribe any other
method of paying the Exercise Price that it determines to be consistent with
applicable law and the purpose of the Plan, including, without limitation, in
lieu of the exercise of a Stock Option by delivery of shares of Common Stock of
the Company then owned by the Participant, providing the Company with a
notarized statement attesting to the number of shares owned for at least six
months, where upon verification by the Company, the Company would issue to the
Participant only the number of incremental shares to which the Participant is
entitled upon exercise of the Stock Option.
 
(c) Exercise Period. Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee; provided, however, that no Incentive Stock Option shall be
exercisable later than ten years after the date it is granted (such period shall
be five years for an Incentive Stock Option granted to a person who, at the time
of grant, owns stock possessing (after the application of the attribution rules
of Section 424(d) of the Code) more than 10% of the total combined voting power
of all outstanding classes of stock of the Company, its parent or Subsidiaries).
 
(d) Further Limitations on Incentive Stock Options.  Incentive Stock Options may
be granted only to Participants who, at the time of the grant, are employees of
the Company or a parent or Subsidiary of the Company, and only at an Exercise
Price that is not less than the Fair Market Value of a share of Common Stock on
the date of the grant.  The aggregate Fair Market Value of the Common Stock
(determined as of the date of the grant) with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under all option plans of the Company) shall not exceed $100,000.  For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account in the order in which they are granted.  Incentive Stock Options may not
be granted to a Participant who, at the time of grant, owned stock possessing
(after the application of the attribution rules of Section 424(d) of the Code)
more than 10% of the total combined voting power of all outstanding classes of
stock of the Company or any Subsidiary of the Company, unless the Exercise Price
is fixed at not less than 110% of the Fair Market Value of the Common Stock on
the date of grant and the exercise of such Incentive Stock Option is prohibited
by its terms after the expiration of five years from its date of grant.
 
(e) Termination of Employment, Disability or Death.  Except for a Stock Option
granted to an Investor in his/her Investor capacity and as provided below or in
an Award Document, a Stock Option may only be exercised while the Participant is
employed by, or providing service to, the Company or one of its Subsidiaries (if
any), as an employee, a member of the Board, or a consultant.  A Participant
shall be treated as being employed by the Company while on a bona-fide leave of
absence that has been approved by the Company.
 
(1) In the event that a Participant ceases to be employed by, or provide service
to, the Company for any reason other than as described in paragraphs (2) through
(4) below, any Stock Option which is otherwise exercisable by the Participant
shall terminate unless exercised within 30 days (or such longer period of time
as determined by the Committee, in its discretion, and/or provided in the Award
Document) after the date on which the Participant ceases to be employed by, or
provide service to, the Company, but in any event no later than the date of
expiration of the Stock Option.  Except as otherwise provided by the Committee
and/or in an Award Document, if a Stock Option is not otherwise exercisable as
of the date on which the Participant ceases to be employed by, or provide
service to, the Company it shall terminate as of such date.
 
(2) In the event the Participant ceases to be employed by, or provide service
to, the Company on account of a termination for Cause by the Company, any Stock
Option held by the Participant shall terminate as of the date the Participant
ceases to be employed by the Company.  In addition, notwithstanding any other
provisions of this Section 6, if the Committee determines that the Participant
has engaged in conduct that constitutes Cause at any time while the Participant
is employed by, or providing service to, the Company, or after the Participant’s
termination of employment or service, any Stock Option held by the Participant
shall immediately terminate.  In the event the Committee determines that the
Participant has engaged in conduct during or after employment or service that
constitutes Cause, in addition to the immediate termination of all Stock Options
(as provided in the immediately preceding sentence), the Participant’s exercise
of a Stock Option shall be null and void if the Company has not yet delivered
the applicable share certificates (provided such delivery has not been
unreasonably delayed), upon prompt refund by the Company of the Exercise Price
paid by the Participant for such shares (subject to any right of setoff by the
Company).
 
(3) In the event the Participant ceases to be employed by, or provide service
to, the Company because the Participant is Disabled, any Stock Option which is
otherwise exercisable by the Participant shall terminate unless exercised within
3 months (or such longer period of time as determined by the Committee, in its
discretion) after the date on which the Participant ceases to be employed by, or
provide service to, the Company, but in any event no later than the date of
expiration of the Stock Option.
 
(4) If the Participant dies while employed by, or providing service to, the
Company, any Stock Option which is otherwise exercisable by the
Participant  shall terminate unless exercised within 6 months (or such longer
period of time as determined by the Board, in its discretion) after the date on
which the Participant ceases to be employed by, or provide service to, the
Company, but in any event no later than the date of expiration of the Stock
Option.
 
(5) Paragraphs (1)-(4) above shall not apply to any Stock Option granted to an
Investor solely in his/her capacity as an Investor  Paragraph (2) above shall
not apply to any Stock Option granted to any non-employee Board member.
 
(6) For purposes of this Section 6(e):
 
(A) The term “Company” shall mean the Company and its Subsidiaries.
 
(B) The terms “Disability” or “Disabled” shall be defined as they are defined in
the Company’s disability plan (as said plan presently exists and/or as it may be
modified or amended from time to time).  A copy of the booklet-certificate that
describes the Company’s current disability plan and includes definitions of
foregoing terms is attached hereto as Exhibit 6(e)(5) and made a part hereof.
 
(C) The term “Cause” shall mean, except to the extent specified otherwise by the
Committee and/or in a Participant’s Award Document, a finding by the Committee
that the Participant (i) has breached any provision of his/her terms of
employment or service contract with the Company, including (without limitation)
covenants against competition, or (ii) has engaged in (I) either a felony
(whether or not with respect to the Company), or (II) disloyalty to the Company,
including (without limitation), fraud, embezzlement, theft, or proven dishonesty
in the course of his/her employment or service, or (iii) has disclosed trade
secrets or confidential information of the Company to persons not entitled to
receive such information.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Adjustments and Substitute Awards.
 
(a) Adjustments to Awards.  Except as otherwise provided in an Award Document
evidencing an Award, in the event of any change as to the outstanding Common
Stock of the Company by reason of any stock split, stock dividend, split-up,
split-off, spin-off, capital contribution, recapitalization, merger,
consolidation, reorganization, combination or exchange of shares, a sale by the
Company of all or part of its assets, or in the event of any distribution to
stockholders of other than a normal cash dividend, the Committee shall make an
equitable adjustment to (i) the maximum number and/or kind of shares reserved
for issuance under the Plan, (ii) the number and/or kind of Awards that can be
granted to an individual Participant, (iii) the number and/or kind of shares
subject to any outstanding Awards, (iv) the Exercise Price for each outstanding
Stock Option, and/or (v) any other terms of any outstanding Awards, and such
adjustments shall be final, conclusive and binding for all purposes of the Plan.
 
(b) Substitute Awards.  The Committee may grant Awards in substitution of
stock-based incentive awards held by employees of another entity who become
employees of the Company or its Subsidiaries by reason of a merger or
consolidation of the employing entity with the Company or one of its
Subsidiaries, or the acquisition by the Company or one of its Subsidiaries of
property or equity of the employing entity (“Substitute Awards”).  Except as
otherwise provided in an Award Document evidencing an Award, Substitute Awards
shall be granted on such terms and conditions as the Committee determines in its
discretion, and they shall not count against the Share Limit set forth in
Section 5.
 
8. Change in Control.
 
(a) Effect.  Upon the occurrence of a Change in Control (as defined below), the
Committee may accelerate the vesting and exercisability of outstanding Awards,
in whole or in part, as determined by the Committee in its sole
discretion.  Except as otherwise provided in an Award Document evidencing an
Award, in its sole discretion, the Committee may also determine that, upon the
occurrence of a Change in Control, each outstanding Stock Option shall terminate
within a specified number of days after notice to the Participant thereunder,
and each such Participant shall receive, with respect to each share of Common
Stock subject to such Stock Option that is then exercisable, an amount equal to
the excess of the Fair Market Value of such shares immediately prior to such
Change in Control over the Exercise Price per share of such Stock Option; such
amount shall be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction) or a combination thereof, as the
Committee shall determine in its sole discretion.
 
(b) Defined.  For purposes of this Plan, a Change in Control shall be deemed to
have occurred if:
 
(1) a tender offer (or series of related offers) shall be made and consummated
for the ownership of 50% or more of the outstanding voting securities of the
Company;
 
(2) the Company shall be merged or consolidated with another corporation and as
a result of such merger or consolidation less than 50% of the outstanding voting
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of the Company, any employee benefit plan
of the Company or its Subsidiaries, and their affiliates;
 
(3) the Company shall sell substantially all of its assets to another
corporation that is not wholly owned by the Company; or
 
(4) a Person (as defined below) shall acquire 50% or more of the outstanding
voting securities of the Company (whether directly, indirectly, beneficially or
of record).
 
For purposes of this Section 8(b), ownership of voting securities shall take
into account and shall include ownership as determined by applying the
provisions of Rule 13d-3(d)(I)(i) (as in effect on the date hereof) under the
Exchange Act.  Also for purposes of this Subsection 11(b), Person shall have the
meaning given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof; however, a Person shall not include (1) the
Company or any of its Subsidiaries; (2) the Trustee or any other  trustee or
fiduciary holding securities under an employee benefit plan of the Company or
any of its Subsidiaries; (3) an underwriter temporarily holding securities
pursuant to an offering of such securities; or (4) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportion as their ownership of stock of the Company.  For the avoidance of
doubt, the transaction occurring on October 1, 2004 pursuant to which (A) the
sole shareholder of Creative Concepts Software, Inc transferred all of its
shares of that entity to the Company in return for all of the Company’s shares
and (B) the former repair business division of Creative Concepts Software, Inc.
became a subsidiary of the Company (known as iTEK Services, Inc.) shall not
constitute a Change in Control, nor shall the transaction occurring on
December 30, 2005 pursuant to which the iTEK Services, Inc. repair business was
spun-off from the Company
 
9. Transferability of Awards.  A Participant’s rights under an Award may not be
transferred or encumbered, except by will or the laws of descent and
distribution, and each Award is only exercisable by the Participant during the
Participant’s lifetime.
 
10. Market Stand-Off.
 
(a) In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration (including the Company’s
initial public offering), a Participant shall not sell, make any short sale of,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise
dispose or transfer for value or otherwise agree to engage in any of the
foregoing transactions with respect to, any Common Stock without the prior
written consent of the Company or its underwriters.  Such restriction (the
“Market Stand-Off”) shall be in effect for such period of time from and after
the effective date of the final prospectus for the offering as may be requested
by the Company or such underwriters, but in no event shall such period exceed
three-hundred and sixty (360) days.
 
(b) A Participant shall be subject to the Market Stand-Off provided and only if
the officers and directors of the Company are also subject to similar
restrictions.
 
(c) In order to enforce the Market Stand-Off, the Corporation may impose
stop-transfer instructions with respect to Common Stock until the end of the
applicable stand-off period.
 
11. Fair Market Value.  If the Common Stock is not publicly traded or, if
publicly traded, is not subject to reported transactions or “bid” or “asked”
quotations as hereinafter described, the Fair Market Value per share shall be
the per-share value most recently determined by the financial advisor to the
Company’s ESOP unless the Committee determines that such per-share value so
determined does not fairly represent the true fair market value, in which case
the per share Fair Market Value shall be determined by the Committee.  If Common
Stock is publicly traded, then the “Fair Market Value” per share shall be
determined as follows: (1) if the principal trading market for the Common Stock
is a national securities exchange or the NASDAQ National Market, the last
reported sale price thereof on the relevant date or, if there were no trades on
that date, the latest preceding date upon which a sale was reported, or (2) if
the Common Stock is not principally traded on such exchange or market, the mean
between the last reported “bid” and “asked” prices of Common Stock on the
relevant date, as reported on NASDAQ or, if not so reported, as reported by the
National Daily Quotation Bureau, Inc. or as reported in a customary financial
reporting service, as applicable and as the Committee determines.
 
 
4

--------------------------------------------------------------------------------

 
 
12. Withholding.  All distributions made with respect to an Award shall be net
of any amounts required to be withheld pursuant to applicable federal, state and
local tax withholding requirements.  The Company may require a Participant to
remit to it or to the Subsidiary that employs a Participant an amount sufficient
to satisfy such tax withholding requirements prior to the delivery of any
certificates for Common Stock.  In lieu thereof, the Company or the employing
corporation shall have the right to withhold the amount of such taxes from any
other sums due or to become due to the Participant as the Company shall
prescribe.  The Committee may, in its discretion and subject to such rules as it
may adopt, permit a Participant to pay all or a portion of the federal, state
and local withholding taxes arising in connection with any Award by electing to
have the Company withhold shares of Common Stock having a Fair Market Value that
is not in excess of the minimum amount of taxes that must be withheld.
 
13. Shareholder Rights and Call.  A Participant shall not have any of the rights
or privileges of a holder of Common Stock for any Common Stock that is subject
to an Award, including any rights regarding voting or the payment of dividends
(except as expressly provided under the terms of the Award), unless and until a
certificate representing such Common Stock has been delivered to the
Participant.
 
The Company shall have certain call rights with respect to Common Stock shares
received by a Participant in connection with an Award made hereunder, with the
particulars of such rights being memorialized in the documentation for the Award
as to which the shares are received.
 
14. Provision of Information.  At least annually, copies of the Company’s
balance sheet and income statement for the just completed fiscal year shall be
made available to each grantee and purchaser of shares of Common Stock pursuant
to a Stock Option.  The Company shall not be required to provide such
information to key employees whose duties in connection with the Company assure
them access to equivalent information.
 
15. Tenure.  A Participant’s right, if any, to continue to serve the Company or
its Subsidiaries as a director, officer, employee, consultant or advisor shall
not be expanded or otherwise affected by his or her designation as a
Participant.
 
16. No Fractional Shares.  No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award.  The Committee shall determine
whether cash shall be paid in lieu of fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
17. Duration, Amendment and Termination.
 
(a) No Award may be granted more than ten years after the Effective Date (as
described in Section 19).  The Plan may be amended or suspended in whole or in
part at any time and from time to time by the Board, but no amendment shall be
effective unless and until the same is approved by the stockholders of the
Company where the amendment would (i) increase the total number of shares which
may be issued under the Plan or (ii) increase the maximum number of shares which
may be issued to any individual Participant under the Plan.  No amendment or
suspension of the Plan shall adversely affect in a material manner any right of
any Participant with respect to any Award theretofore granted without such
Participant’s written consent.
 
(b) In the event the Plan and/or any Awards made hereunder (i) cause(s) or could
cause the Company to violate the non-allocation requirements of Section 409(p)
of the Code with respect to the Company’s employee stock ownership plan and/or
(ii) fail(s) to meet the applicable requirements of Section 409A of the Code,
then the Plan and the applicable Agreement(s) memorializing the subject Award(s)
shall be deemed to be retroactively modified (and shall otherwise be amended by
the Board, in its sole discretion), to the limited extent necessary to satisfy,
as applicable, the requirements of Sections 409(p) and 409A(a)(2), (3) and (4)
of the Code.
 
18. Governing Law.  This Plan, Awards granted hereunder and actions taken in
connection with the Plan shall be governed by the laws of the State of
California regardless of the law that might otherwise apply under any state’s
principles of conflicts of laws.
 
19. Effective Date.  The Plan as originally adopted was effective as of
January 1, 2004 (the “Effective Date”), which is date as of which the Plan was
adopted by the Board and approved by the stockholders of CCSI.  The Plan as
amended and restated hereinabove shall be effective as of December 30, 2005 (the
“Restatement Effective Date”); provided, however, that certain amendments to the
Plan reflected herein and made pursuant to CCSI board of director resolutions
dated as of October 1, 2004, shall be effective as of the date(s) set forth in
such resolutions.
 
 
5